Citation Nr: 0116992	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  98-15 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel 

INTRODUCTION

The veteran had active duty from June 1971 to September 1981.  

The current appeal arose from a June 1998 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.    

The veteran and his mother provided oral testimony before a 
Hearing Officer at the RO in April 2000, a transcript of 
which has been associated with the claims file.

The veteran provided oral testimony before the undersigned 
Member of the Board in April 2001, a transcript of which has 
been associated with the claims file.  


FINDINGS OF FACT

1.  In September 1993 the Board denied entitlement to service 
connection for PTSD.

2.  The evidence received since the September 1993 decision 
is either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the September 1993 decision wherein 
the Board denied entitlement to service connection for PTSD 
is not new and material, and the veteran's claim for that 
benefit has not been reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The evidence which was of record prior to the September 1993 
decision wherein the Board denied entitlement to service 
connection for PTSD is reported in pertinent part below:

A review of the service medical records shows that a normal 
psychiatric evaluation was reported in February 1974.  The 
veteran reported a history of depression, excessive worry, 
and frequent trouble sleeping on the report of medical 
history portion of the examination.  His reenlistment 
examination conducted in August 1974 also revealed a normal 
psychiatric evaluation.  An August 1976 examination noted a 
history of depression, and noted that he appeared depressed.  
A mental health examination conducted in June 1979 indicated 
that he had recently been separated from his wife against his 
wishes.  He had become very anxious and depressed over his 
marital situation.  

A mental health consultation found no evidence of a 
psychiatric disorder.  An examination conducted in July 1980 
noted borderline personality disorder, rule out major 
affective disorder.  This examination revealed depression and 
anxiety since marital separation.  A medical board evaluation 
conducted in September 1981 diagnosed severe borderline 
personality disorder, existing prior to service.  

A September 1990 VA examination report of the veteran shows 
that he stated he often became depressed and angry, and was 
forced to avoid people because of his feelings.  The 
diagnoses were major depression, generalized anxiety 
disorder, and a personality disorder.  The examiner also 
stated that a diagnosis of schizophrenia could not be ruled 
out.  

The veteran was hospitalized by VA from December 1990 to 
March 1991.  He was admitted with complaints of depression.  
The diagnosis was PTSD. 

A December 1991 VA PTSD examination report shows the veteran 
stated that he had served aboard the USS New Orleans for four 
months and in Vietnam.  During his tenure aboard the USS New 
Orleans he experienced racial discrimination, was blindfolded 
and stabbed in the posterior thigh.  He stated that he did 
not seek treatment for his injury, but felt uncomfortable in 
close quarters thereafter.  He had trouble sleeping and was 
often awakened in a soaken sweat.  He was irritable around 
people and angry in crowds.  He had problems with short-term 
memory.  He had flashbacks of riding in a helicopter, which 
was blowing up mines, however this was not an actual event.  
The diagnoses were PTSD with paranoid delusions, social 
phobia, claustrophobia with paranoid schizophrenia to be 
considered, and general anxiety disorder.  

A November 1992 VA PTSD examination report shows the veteran 
stated that he had been a helicopter door gunner.  He stated 
that he had been under frequent fire and was in constant fear 
of his life.  He stated that the sound of rustling bushes 
caused flashbacks of helicopters.  He stated that he 
experienced depression, anxiety, and a fear of being in 
public.  The diagnosis was severe and chronic PTSD with 
anxiety and depression.  The examiner stated that the veteran 
exhibited many symptoms of PTSD with the most prominent being 
his difficulty in falling and staying asleep, outbursts of 
anger, irritability, difficulty concentrating, exaggerated 
startle reflex, frequent flashbacks, recurrent intrusive 
dreams of past events, social isolation, feeling of 
detachment and estrangement from others, constricted range of 
affect, and his inability to have love feelings or close 
affections toward anybody.  



Evidence submitted since the September 1993 decision wherein 
the Board denied entitlement to service connection for PTSD 
is reported in pertinent part below:

VA inpatient and outpatient treatment reports dated 
intermittently during the 1990s show treatment for PTSD and 
other variously diagnosed psychiatric disorders.

The veteran was accorded a personal hearing before a hearing 
officer at the RO in April 2000.  He testified that he 
experienced brutality and racism during service.  He was 
stabbed in the leg because he refused to participate in the 
drug dealings on the ship.  He was locked in a freezer for 
about 30 minutes because of his race.  He experienced a lot 
of anxiety.  He had a total breakdown.  He was hospitalized 
and prescribed rest.  About three months later he had a total 
collapse and was hospitalized at Bethesda Naval Hospital for 
two months.  He was discharged from service from Bethesda 
Naval Hospital.  

He had five jobs within seven years following his discharge 
from service.  He could not handle the stress of high paying 
jobs.  His mother stated that she had received a call from 
the hospital while the veteran was still on active duty and 
was told that her son had PTSD.  She asked what could be done 
and was told nothing except that he should take his medicine.  
When she brought the veteran home from the hospital he took 
an overdose of pills and tried to kill himself.  She had 
taken him to the hospital several times since his return 
home.  She had witnessed the way he reacted to helicopters 
flying overhead.  

The veteran was accorded a VA vocational rehabilitation 
evaluation in November 2000.  It was determined that due to 
the severity, chronicity, permanent and total nature of his 
psychiatric disability, he was not feasible for vocational 
rehabilitation nor would he be able to engage in competitive 
employment. 


During his April 2001 RO hearing before the undersigned the 
veteran testified that he was stabbed because he was the only 
black guy working in an all white section.  He testified to 
many incidents of racial prejudice that he was either a 
victim of or witnessed.  The remainder of his testimony was 
essentially the same as provided in his April 2000 personal 
hearing.  


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105 (2000).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The United States Court of Appeals for Veteran Claims (Court) 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993). 

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" 
of the issues at hand?  Evans v. Brown, 9 Vet. App. 273 
(1996).




A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).


Eligibility for service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2000) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West 13 Vet. App. 9, 17-19 (1999) 
(holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. However, the issue of whether any particular 
set of circumstances constitutes engagement in combat with 
the enemy must be resolved on a case-by-case basis based on 
the facts of each case.  Any evidence which is probative of 
the issue of whether a veteran engaged in combat may be used 
by a veteran to support a veteran's assertion that he was 
engaged in combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy. If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).


If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborative evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board notes that 38 C.F.R. § 3.304(f), as written above, 
was amended to conform the Cohen holding. 64 Fed. Reg. 32807 
(1999).  Thus, the regulatory criteria governing service 
connection of the veteran's PTSD changed while his claim was 
pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (1998).

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475. § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. § 
5107).

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 185 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).

The Board finds that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by the 
veteran as well as authorized by him to be obtained.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(b)); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

There is nothing in the new duty to assist law which obviates 
the need for a claimant to submit new and material evidence 
to reopen a claim.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its action and that a remand for 
adjudication of his claim under the new duty to assist law by 
the RO would only serve to further delay resolution of the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for a PTSD, which the Board denied in 
September 1993.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

The Board previously denied service connection for PTSD in 
September 1993.  At that time, the evidence included medical 
diagnoses of PTSD.  However, as indicated in the Board's 
decision, its denial was premised on its findings that the 
veteran was not involved in direct combat during his service 
and that the evidence did not objectively demonstrate the 
occurrence of an in-service stressor to support a diagnosis 
of PTSD.

The evidence added to the record since the September 1993 
decision includes VA outpatient treatment records, VA 
hospitalization reports, VA vocational rehabilitation 
evaluation, and transcripts of hearing testimony.

The VA clinical records and hospitalization reports, which 
include references to the veteran's treatment for PTSD as 
well as other psychiatric disabilities are new to the extent 
that they were not previously of record, but not material.  
The evidence does not assist the veteran in relating PTSD to 
service.

The appellant's statements and testimony of racial 
discrimination, flashbacks of Vietnam, and a stab wound to 
his left thigh are cumulative, as such contentions were of 
record at the time of the September 1993 decision.  
Consequently, this is not new evidence.  38 C.F.R. § 
3.156(a).  The Board had previously found that the appellant 
had not engaged in combat.  His statements regarding 
participation in combat are cumulative and thus not new, and 
the Board does not reach the question whether events reported 
as occurring in combat must be presumed.  See 38 U.S.C.A. § 
1154(b) (West 1991).  Application of such a presumption in 
the absence of new and material evidence of participation in 
combat would be an impermissible consideration of the merits 
of the claim

The veteran's mother testified that during the veteran's 
active service she received a call from a military hospital 
and was told that he had PTSD.  The Board notes that the 
veteran's mother is a lay person.  There is no evidence of 
record showing that she received specialized medical training 
and she has not alleged receipt of any such training.  It is 
pointed out that a lay person's statement about what a 
physician told him or her, cannot constitute medical evidence 
of etiology or nexus.  The connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence. Robinette v. 
Brown, 8 Vet. App. 77 (1995).

As to the VA medical records, which do not relate to the 
veteran's petition to reopen the claim of entitlement to 
service connection for PTSD, such are not relevant to the 
issue at hand, and thus cannot constitute new and material 
evidence.  See 38 C.F.R. § 3.156(a).  

The medical evidentiary record has not changed since the 
prior denial.  There is no competent evidence of stressor 
corroboration to support a diagnosis of PTSD resulting from 
military service.  Moreover, the medical evidence does not 
establish a diagnosis of PTSD based on in-service stressors.

Clearly, for the foregoing reasons the Board notes that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the specific matter under 
consideration, and by itself or in combination with the other 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for PTSD, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); see Ivey, 2 Vet. App. at 322.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
PTSD, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

